NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                       AUG 23 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT



 DHARMESH BALUBHAI PATEL,                         No.    14-72648

                   Petitioner,                    Agency No. A072-176-625

   v.
                                                  MEMORANDUM*
 LORETTA E. LYNCH, Attorney General,

                   Respondent.

                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted August 16, 2016**

Before:       O’SCANNLAIN, LEAVY, and CLIFTON, Circuit Judges.

        Dharmesh Balubhai Patel, a native and citizen of India, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen

removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review for

abuse of discretion the denial of a motion to reopen, Najmabadi v. Holder, 597


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
F.3d 983, 986 (9th Cir. 2010), and we review de novo due process claims,

Colmenar v. INS, 210 F.3d 967, 971 (9th Cir. 2000). We deny the petition for

review.

      The BIA did not abuse its discretion in denying Patel’s motion to reopen as

untimely, where the motion was filed almost two years after the agency’s final

order, see 8 C.F.R. § 1003.2(c)(2), and Patel failed to establish material changed

circumstances in India to qualify for the regulatory exception to the filing deadline,

see 8 C.F.R. § 1003.2(c)(3)(ii); see also Najmabadi, 597 F.3d at 991-92 (evidence

must be “qualitatively different” to warrant reopening). We reject Patel’s

contentions that the BIA’s analysis was deficient. See Najmabadi, 597 F.3d at 990

(the BIA does not have to write an exegesis on every contention). We also reject

Patel’s contention that the denial of his motion to reopen constitutes a due process

violation. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000) (requiring error to

prevail on due process claim).

      PETITION FOR REVIEW DENIED.




                                          2                                    14-72648